Citation Nr: 0322010	
Decision Date: 09/02/03    Archive Date: 09/08/03

DOCKET NO.  97-34 189	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, 
Nebraska


THE ISSUES

1.  Entitlement to service connection for a kidney disorder.

2.  Entitlement to service connection for a back disorder.

3.  Entitlement to service connection for a sinus disorder.


REPRESENTATION

Appellant represented by:	Antonio E. Bendezu, Esq.


ATTORNEY FOR THE BOARD

Michael J. Skaltsounis, Counsel



INTRODUCTION

The veteran had active service from March 1943 to February 
1946.

Initially, the Board of Veterans' Appeals (Board) notes that 
in a Board decision in August 2002, the Board decided a 
number of issues but determined that further development was 
needed with respect to the issues of entitlement to service 
connection for back and kidney disorders.  Therefore, the 
Board undertook that development as it was then permitted to 
do under the then applicable law and regulations.  The 
results of that action are contained within the claims 
folder.  While recent case precedent now requires that the 
regional office (RO) initially consider this evidence prior 
to further appellate review, as this evidentiary development 
permits the Board to grant the benefits sought on appeal, the 
Board finds that it can not be considered prejudicial to the 
veteran for the Board to proceed to the merits without 
initial RO consideration of the newly received evidence.

In the Board's previous decision, the Board further noted 
that in December 1996, the RO denied a claim for service 
connection for a sinus disorder, and while the veteran filed 
a notice of disagreement with this aspect of the decision in 
January 1997, he had not been furnished with a Statement of 
the Case.  Accordingly, the Board will remand this issue for 
the issuance of an appropriate Statement of the Case.  This 
will be addressed more fully in the remand portion of this 
decision.


FINDINGS OF FACT

1.  A kidney disorder manifested by bladder symptoms with 
overflow is related to active service.

2.  Degenerative disc disease (DDD), degenerative joint 
disease (DJD), and spondylosis of the cervical, thoracic and 
lumbar spine are related to active service.



CONCLUSIONS OF LAW

1.  A kidney disorder manifested by bladder symptoms with 
overflow was incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2002).

2.  DDD, DJD, and spondylosis of the cervical, thoracic and 
lumbar spine were incurred in active service.  38 U.S.C.A. 
§§ 1110, 1154 (West 2002); 38 C.F.R. § 3.303 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Background

At the outset, the Board notes that these issues have already 
been developed pursuant to the guidelines established in the 
recently enacted Veterans Claims Assistance Act of 2000, 
38 U.S.C.A. §§ 5102, 5103, 5103A, and 5107 (West 2002) 
(VCAA).  In this regard, the record contains relevant medical 
opinions and other evidence that permits the Board to 
properly address the issues on appeal, and while the record 
may not reflect complete compliance with every aspect of the 
VCAA as to these issues, as a result of the Board's decision 
to grant these claims, any failure to notify and/or develop 
the claims cannot be considered prejudicial to the veteran.  
Accordingly, the Board finds that no further notice and/or 
development is required in this matter pursuant to the VCAA.

Service connection may be established for a disability 
resulting from disease or injury incurred or aggravated by 
active service.  38 U.S.C.A. § 1110 (West 2002).

In addition, where a veteran served 90 days or more during a 
period of war, or during peacetime service after December 31, 
1946, and arthritis becomes manifest to a degree of 10 
percent within one year from date of termination of such 
service, such disease shall be presumed to have been incurred 
in service, even though there is no evidence of such disease 
during the period of service.  38 U.S.C.A. §§ 1101, 1110, 
1112 (West 2002); 38 C.F.R. §§ 3.307, 3.309 (2002).

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions, or hardships 
of such service, even though there is no official record of 
such incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
2002); 38 C.F.R. § 3.304(d) (2002).

Service medical records reflect that in December 1943, the 
veteran complained of backache and frequency of urination, 
and that he underwent urinalysis and X-rays of the spine.  
December 1943 X-rays of the lumbosacral spine were 
interpreted to reveal negative findings.  A January 1944 
urinalysis revealed calcium oxalate crystals.  In April 1945, 
the veteran sustained a right ankle sprain as a result of 
falling off a bulldozer.  

A private medical statement from Dr. F., dated in January 
1950, reflects that the veteran treated with Dr. F. in 
November and December 1946 for otitis media and an acute 
exacerbation of a nephritis.  

A January 1950 medical report from Dr. S. reflects the 
veteran's report of urinary problems since the time he was 
driving tanks during military service.  More specifically, 
the veteran complained of urinary frequency and also noted 
back pain, which also had its onset during the period he was 
driving tanks.  Examination of the spine did not reveal any 
limitation.  Urinalysis was considered normal except for a 
specific gravity of 1.005.  It was the opinion of this 
examiner that the veteran should be examined to determine 
whether or not his complaints were service connected.

An April 1950 Department of Veterans Affairs (VA) field 
examiner's report reflects communication with Dr. F., who 
reportedly denied treating the veteran in December 1946, but 
did acknowledge his treatment of the veteran for kidney pain 
with a urinary sedative in June 1948.

Private medical records for the period of August 1976 to 
August 1996 reflect that in August 1976, the veteran 
complained of joint pain and reported a history of back 
fusion with lots of spurring.  In April 1978, the veteran 
complained of mid back pain, and in July 1996, his complaints 
included right back pain.  

VA outpatient records from May 1987 to April 1994 indicate 
that in February 1988, the veteran denied any urinary 
complaints.  In January 1993, the assessment included 
arthritis.

A private medical record from June 1997 reflects that the 
veteran's complaints included morning back pain.  The 
assessment included probable right L4 or L5 radiculopathy.

September 1999 VA general medical examination revealed a 
clinical impression that included degenerative joint disease 
of the thoracic spine and left renal cyst.

VA orthopedic examination in May 2003 revealed that the 
examiner reviewed the veteran's claims file in conjunction 
with the examination of the veteran, and noted that during 
his military service, the veteran was a tank driver for the 
Army and that his unit was deployed to Europe during World 
War II.  The veteran reported that during his active military 
service he injured his back secondary to his duty 
requirements as a tank driver, noting multiple episodes of 
jumping on and off of the tank and several occasions where he 
fell off his tank.  The veteran believed that he saw a 
physician in service for back complaints and it was further 
noted that there was a documented injury to the right ankle 
that may have included an occult injury to the back.  Shortly 
after his discharge, the veteran reported receiving treatment 
from various chiropractors, and he eventually had back 
surgery at a private hospital in the 1960's to the low lumbar 
area which provided relief for a period of time to the lower 
back.  

The veteran currently complained of daily back pain in the 
lower lumbar area that occasionally radiated down his left 
leg.  He also used a back support and noted that his back 
pain was exacerbated with prolonged standing and walking.  
Examination revealed that the veteran had difficulty in 
sitting and getting around the examining room.  Thoracic and 
lumbar range of motion was noted to be clearly limited as 
compared to an age-matched patient without back problems.  X-
rays were interpreted to reveal multilevel degenerative disc 
disease and spondylosis of the lower cervical, thoracic and 
lumbar spine with bony hypertrophy and anterior and posterior 
osteophytes throughout the thoracic and lumbar spine.  It was 
further noted that the veteran had multiple areas of disc 
space narrowing and severe disc space narrowing at the L5-S1 
level and lower thoracic spine.  The impression was 
multilevel degenerative disc disease and spondylosis of the 
lower cervical, thoracic and lumbar spine.

In conclusion, the examiner commented that the veteran had no 
other history of back injury other than his years in service 
and that as a tank operator, he could have had an occult 
injury to his back from his duty requirements of jumping on 
and off the tank and from lifting requirements.  There was 
also a documented ankle injury that could have also involved 
an occult injury to the back that manifested itself later in 
life as degenerative arthritis of the spine.  The examiner 
opined that it was at least as likely as not that the 
veteran's current back disorder was caused from his duty 
requirements while on active duty for the Army.

In an addendum to the initial report, the May 2003 VA 
orthopedic examiner further commented that the veteran had 
now additionally provided the examiner with a service medical 
record reference to severe back pain in December 1943 and a 
January 1950 private medical record reference to the 
veteran's history of intermittent back problems since driving 
tanks in the military.  The examiner found that this 
information provided further evidence of the onset of low 
back pain in service.  The examiner reiterated his opinion 
that the veteran had cervical, thoracic and lumbar DJD that 
was severe and that it was at least as likely as not that 
this DDD and spondylosis was causally related to the 
veteran's military service.

June 2003 VA general medical examination revealed that this 
examiner also reviewed the veteran's claims file in 
conjunction with the examination of the veteran.  It was 
noted that the veteran reported bladder infections beginning 
in 1944 and that during his days as a tank driver, the 
veteran reported having to hold his urine for long periods of 
time, resulting in some overflow type symptoms and lower 
abdominal discomfort.  Currently, the veteran reported 
bladder infections at the rate of about 4 times a year.  He 
also continued to have problems with urinary frequency, and 
the examiner noted two in-service urinalyses and a post-
service ultrasound that revealed a kidney cyst.  The 
diagnosis included continuing urinary frequency and 
mechanical low back strain.  The examiner commented that it 
was as likely as not that the veteran was forced to hold his 
urine throughout his combat days, especially when he was in 
Europe and that he had a number of bladder infections.  The 
examiner further noted that after service, there was evidence 
that the veteran continued to have urinary frequency and that 
the veteran continued to complain of these and other symptoms 
at this time.  Therefore, the examiner opined that it was at 
least as likely as not that this veteran incurred overflow 
symptomatology because of an inability to void when he needed 
to while driving his tank, and that these symptoms continued 
to progress thereafter.  Therefore, the examiner concluded 
that there appeared to be a fair degree of medical 
probability that the veteran's urinary tract problems, 
specifically, bladder symptoms with overflow, began while he 
was doing his tank driving duties many years ago.  The 
examiner conceded there was little documentation concerning 
the urinary tract but nephritis was mentioned in post-service 
records and there were in-service urinalyses, one of which 
showed calcium oxalate crystals.


II.  Analysis 

The Board has reviewed the evidence of record and first notes 
that it substantiates the existence of a kidney disorder 
manifested by bladder symptoms with overflow, and DDD, DJD, 
and spondylosis of the cervical, thoracic and lumbar spine.  
The Board also initially finds that the evidence is 
sufficient to establish that the veteran was exposed to 
combat during service.  However, this merely permits the 
Board to conclude that an injury consistent with combat was 
incurred in service.  It is still necessary that the veteran 
produce evidence of a current disability and medical evidence 
linking that disability to service.

In this regard, while the record previously did not reflect 
medical opinions linking any current spine or kidney 
disability to service, the record now contains medical 
opinions that do provide a nexus of relevant disability to 
service.

More specifically, the May 2003 VA orthopedic examiner 
reviewed the entire record in conjunction with the 
examination of the veteran and concluded that he had no other 
history of any back injury other than his years in service 
and that as a tank operator, he could have had an occult 
injury to his back from his duty requirements of jumping on 
and off the tank and from lifting requirements.  There was 
also a documented ankle injury that could have involved an 
occult injury to the back that manifested itself later in 
life as degenerative arthritis of the spine.  Therefore, the 
examiner opined that it was at least as likely as not that 
the veteran's current back disorder was caused from his duty 
requirements while on active duty for the Army.  In an 
addendum report, the examiner further took into account 
documented in-service and post-service complaints of back 
pain and concluded that the veteran had cervical, thoracic 
and lumbar DJD that was severe and that it was at least as 
likely as not that this DDD and spondylosis was causally 
related to the veteran's military service.  Therefore, in 
summary, the Board finds that the examiner has opined that 
the veteran's DDD, DJD, and spondylosis of the cervical, 
thoracic, and lumbar spine are related to the veteran's 
duties as a tank driver during active service.  

Similarly, the June 2003 VA general medical examiner reviewed 
the record as to the veteran's various urinary complaints and 
symptoms, and concluded that it was at least as likely as not 
that this veteran incurred overflow symptomatology because of 
an inability to void when he needed to while driving his 
tank, that these symptoms continued to progress thereafter, 
and that therefore, there appeared to be a fair degree of 
medical probability that the veteran's urinary tract 
problems, specifically, bladder symptoms with overflow, began 
while he was doing his tank driving duties many years ago.  

Thus, the Board finds that the June 2003 examiner has opined 
that a kidney disorder manifested by bladder symptoms with 
overflow, is also related to the veteran's duties as a tank 
driver during active service.  

Moreover, the May 2003 VA orthopedic and June 2003 VA general 
medical opinions linking current disability with symptoms 
during the veteran's military service are not contradicted by 
other medical opinions.

Accordingly, giving the veteran the benefit of the doubt, the 
Board finds that a kidney disorder manifested by bladder 
symptoms with overflow and DDD, DJD, and spondylosis of the 
cervical, thoracic, and lumbar spine have been related by 
competent evidence to service, and that service connection 
for such disability is warranted.


ORDER

Service connection for a kidney disorder that is manifested 
by bladder symptoms with overflow is granted.

Service connection for DDD, DJD, and spondylosis of the 
cervical, thoracic, and lumbar spines is granted.


REMAND

With respect to the issue of entitlement to service 
connection for a sinus disorder, the law provides that when 
there has been an initial RO adjudication of a claim and a 
notice of disagreement as to its denial, the claimant is 
entitled to a Statement of the Case.  Consequently, the Board 
concludes that since the veteran filed a notice of agreement 
with the December 1996 rating decision that denied this issue 
in January 1997, the Board is now required to remand this 
claim for issuance of an appropriate Statement of the Case.  
Manlincon v. West, 12 Vet. App. 238 (1999).

The RO should furnish the veteran a 
Statement of the Case addressing the 
issue of entitlement to service 
connection for a sinus disorder.

The purpose of this REMAND is to afford the veteran due 
process of law, and the Board does not intimate any opinion, 
favorable or unfavorable, as to the merits of the veteran's 
claim.  The appellant has the right to submit additional 
evidence and argument on the matter or matters the Board has 
remanded to the regional office.  Kutscherousky v. West, 12 
Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board or by the United States Court of Appeals for Veterans 
Claims (previously known as the United States Court of 
Veterans Appeals prior to March 1, 1999, hereafter "the 
Court") for additional development or other appropriate 
action must be handled in an expeditious manner.  See The 
Veterans' Benefits Improvements Act of 1994, Pub. L. No. 103-
446, § 302, 108 Stat. 4645, 4658 (1994), 38 U.S.C.A. § 5101 
(West Supp. 2002) (Historical and Statutory Notes).  In 
addition, Veterans' Benefits Administration (VBA)'s 
Adjudication Procedure Manual, M21-1, Part IV, directs the 
ROs to provide expeditious handling of all cases that have 
been remanded by the Board and the Court.  See M21-1, Part 
IV, paras. 8.44-8.45 and 38.02-38.03.



	                     
______________________________________________
	John E. Ormond, Jr.
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
In the section entitled "Representation before VA," filing 
a "Notice of Disagreement with respect to the claim on or 
after November 18, 1988" is no longer a condition for an 
attorney-at-law or a VA accredited agent to charge you a fee 
for representing you.


 



